Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 1 of 39




                     EXHIBIT A
               Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 2 of 39


  From:    Asaf Orr AOrr@nclrights.org
Subject:   Following up on last week's conversation
   Date:   February 26, 2021 at 10:27 AM
     To:   Kate King kate@burnsbarton.com, David Barton david@burnsbarton.com
    Cc:    Ray, Brent bray@kslaw.com, Chinsky, Andrew achinsky@kslaw.com, Daniel Barr dbarr@perkinscoie.com, JHowe
           JHowe@perkinscoie.com, Catherine McKee mckee@healthlaw.org, coursolle coursolle@healthlaw.org


       Hi Kate and David,
       I write to follow up on our conversa7on last Friday. We appreciate your inten7on to quote from
       our ﬁlings and the oral argument transcript to capture Plain7ﬀs’ arguments regarding the subject
       of the supplemental brief—administra7ve exhaus7on and the fu7lity excep7on. That should
       resolve the concerns that we raised in our e-mail exchange last week. We would like to clarify,
       however, that quo7ng solely from the proposed order we submiKed with Plain7ﬀs’ Mo7on for
       Preliminary Injunc7on as a restatement of Plain7ﬀs’ argument/posi7on would s7ll be misleading
       in light of our representa7ons to the Court. Thus, to the extent that you quote from the proposed
       order, we ask that your supplemental brief include the necessary context to avoid any
       misrepresenta7on.
       Thank you in advance for your 7me and aKen7on to this maKer.
       Very truly yours,
       Asaf



       Asaf Orr, Esq. | Senior Staff Attorney & Transgender Youth Project Director
       (Pronouns: He, him)
       National Center for Lesbian Rights | www.NCLRights.org
       870 Market Street, Suite 370, San Francisco, CA 94102
       415.365.1326 office | 415.392.8442 fax
       AOrr@NCLRights.org

       Facebook | Twitter | Instagram | YouTube

       Feminist Founded, Advocates for All
Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 3 of 39




                     EXHIBIT B
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 4 of 39



 1   Brent P. Ray (Admitted pro hac vice)
     Andrew J. Chinsky (Admitted pro hac vice)
 2   KING & SPALDING LLP
     110 N. Wacker Drive, Suite 3800
 3   Chicago, Illinois 60606
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com

 6   Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
 8   T: +1 602 351 8085
     F: +1 602 648 7085
 9   Email: dbarr@perkinscoie.com
            jhowe@perkinscoie.com
10
11   Counsel for Plaintiffs and the Class
     (Additional Counsel on Signature Page)
12
13
                           UNITED STATES DISTRICT COURT
14
                            FOR THE DISTRICT OF ARIZONA
15
16   D.H., by and through his mother, Janice     )
     Hennessy-Waller; and John Doe, by his       )
17   guardian and next friend, Susan Doe, on     )   No. 4:20-cv-335-SHR
     behalf of themselves and all others         )
18   similarly situated,                         )   PLAINTIFFS’ RESPONSES AND
                                                 )   OBJECTIONS TO
19                       Plaintiffs,             )   DEFENDANT’S FIRST SET OF
                                                 )   INTERROGATORIES
20          vs.                                  )
                                                 )
21   Jami Snyder, Director of the Arizona        )
     Health Care Cost Containment System,        )
22   in her official capacity,                   )
                                                 )
23                       Defendant.              )
                                                 )
24
25
26
27
28
      Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 5 of 39



 1          Plaintiffs D.H. and John Doe (“Plaintiffs”), by and through their attorneys and
 2   pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, hereby object and
 3   respond to Defendant’s First Set of Interrogatories (“Interrogatories”) as follows. Plaintiffs
 4   respond to these Interrogatories based on their knowledge as of the date below and after a
 5   reasonable inquiry. Plaintiffs reserve the right to supplement and amend their responses.
 6   Each response is offered on behalf of both Plaintiffs D.H. and John Doe.
 7                                   GENERAL OBJECTIONS
 8          1.     Plaintiffs object to each Interrogatory to the extent that it seeks to impose
 9   obligations upon Plaintiffs beyond those permitted by the Federal Rules of Civil Procedure
10   and the Local Rules of the U.S. District Court for the District of Arizona.
11          2.     Plaintiffs object to each Interrogatory to the extent that it asks Plaintiffs to
12   provide information which is not in their possession, custody, or control. Specifically,
13   several Interrogatories seek broad information regarding the treatment of gender dysphoria.
14   These Interrogatories are properly the subject of expert discovery, not Interrogatories
15   directed to the named Plaintiffs.
16          3.     Plaintiffs object to each to Interrogatory to the extent it seeks premature
17   expert discovery. As Defendant knows, the Court has not yet issued a scheduling order on
18   discovery. In the parties’ Rule 26(f) report, Plaintiffs suggested the parties exchange expert
19   disclosures and reports on May 27, 2021. The Court has not yet issued a ruling setting these
20   deadlines. In any event, several of these Interrogatories seek expert information, and issuing
21   requests for this information outside the course of expert discovery is not the correct
22   procedural mechanism.
23          4.     Plaintiffs object to the Interrogatories to the extent that they contain words
24   and phrases that are vague, ambiguous, confusing, overly broad, and/or undefined, and
25   therefore are difficult or impossible to understand.
26          5.     Plaintiffs object to the Interrogatories to the extent that they are based on facts
27   not in evidence or facts that are otherwise incorrect.
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST INTERROGATORIES
                                                   -1-
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 6 of 39



 1          6.     Plaintiffs incorporate the foregoing General Objections into their response to
 2   each Interrogatory below, regardless of whether a particular response may repeat a
 3   particular General Objection.
 4   INTERROGATORY NO. 1:
 5          Please identify by name, date and author, any peer-reviewed studies that identify the
 6   long-term health benefits of male chest reconstruction surgery for individuals with gender
 7   dysphoria under the age of 21.
 8   RESPONSE TO INTERROGATORY NO. 1:
 9          Plaintiffs object to this Interrogatory because it seeks information which is not in
10   Plaintiffs’ possession, custody, or control. Because this Interrogatory asks for information
11   about peer-reviewed studies on the long-term health benefits of male chest reconstruction
12   surgery, it is properly the subject of expert discovery, not an Interrogatory to a party under
13   Rule 33. Plaintiffs also object to this Interrogatory because the phrase “long-term health
14   benefits” is vague, ambiguous, and capable of multiple interpretations. Plaintiffs further
15   object as such peer-reviewed studies are publicly available, and therefore just as easily
16   accessed by Defendant as the Plaintiffs.
17          Plaintiffs stand on their objections.
18   INTERROGATORY NO. 2:
19          Produce all scientific studies, research, and clinical evidence that support the
20   allegations and conclusions found in paragraphs 38, 39, and 40 of the Complaint.
21   RESPONSE TO INTERROGATORY NO. 2:
22          Plaintiffs object to this Interrogatory because it calls for the production of documents
23   and is therefore incapable of being “answered separately and fully in writing under oath.”
24   See Fed. R. Civ. P. 33(b)(3). Plaintiffs further object to the extent such scientific studies,
25   research, and clinical evidence are publicly available, and therefore just as easily accessed
26   by Defendant as the Plaintiffs.
27          Plaintiffs stand on their objections.
28

          PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
      Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 7 of 39



 1   INTERROGATORY NO. 3:
 2          Please describe the criteria that should be applied to determine that male chest
 3   reconstruction surgery is medically necessary for transgender males under the age of 21
 4   who suffer from gender dysphoria.
 5   RESPONSE TO INTERROGATORY NO. 3:
 6          Plaintiffs object to this Interrogatory because it seeks information that is only
 7   minimally relevant to any party’s claim or defense and is therefore not proportional to the
 8   needs of this Lawsuit. Plaintiffs ask the Court to enjoin Defendant from enforcing the
 9   Challenged Exclusion because the Exclusion violates federal law by preventing Plaintiffs
10   and similarly situated individuals from having the opportunity to demonstrate to AHCCCS
11   that male chest reconstruction is medically necessary for the treatment of their gender
12   dysphoria.
13          Additionally, because this Interrogatory asks for information about the criteria for
14   determining whether male chest reconstruction surgery is medically necessary for certain
15   individuals, to the extent it seeks relevant information at all, it is properly the subject of
16   expert discovery, not an Interrogatory to a party under Rule 33. Plaintiffs further object to
17   this Interrogatory for that reason.
18          Subject to and without waiving their objections, Plaintiffs refer Defendant to
19   paragraphs 30 through 33 of their Complaint (Dkt. 1), which describe the standards of care
20   for the treatment of gender dysphoria, including the use of medically necessary surgical
21   treatment: the World Professional Association for Transgender Health (“WPATH”)
22   Standards of Care for the Health of Transsexual, Transgender, and Gender Nonconforming
23   People and Endocrine Treatment of Gender-Dysphoric/Gender-Incongruent Persons: An
24   Endocrine Society Clinical Practice Guideline. Plaintiffs otherwise stand on their
25   objections.
26
27
28

          PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
      Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 8 of 39



 1   INTERROGATORY NO. 4:
 2          Please describe all efforts made by Plaintiff John Doe and Plaintiff D.H. to obtain
 3   approval of coverage for the male chest reconstruction surgery they seek by way of this
 4   Lawsuit.
 5   RESPONSE TO INTERROGATORY NO. 4:
 6          Plaintiffs object to this Interrogatory because it seeks information that is neither
 7   relevant to any party’s claim or defense nor proportional to the needs of this Lawsuit.
 8   Plaintiffs’ claims do not require administrative exhaustion, and even if they did, the futility
 9   exception to the administrative exhaustion requirement would apply to the particular
10   circumstances of this Lawsuit and the Challenged Exclusion. See generally Dkt. 58-1. Any
11   “efforts made by Plaintiff John Doe and Plaintiff D.H. to obtain approval of coverage for
12   the male chest reconstruction surgery they seek” are therefore irrelevant to the central legal
13   issues in the Lawsuit: whether the Challenged Exclusion violates federal law or the
14   Constitution. Plaintiffs also object to this Interrogatory because the phrase “all efforts … to
15   obtain approval of coverage for the male chest reconstruction surgery they seek” is vague,
16   ambiguous, and capable of multiple interpretations.
17          Subject to and without waiving their objections, Plaintiffs refer Defendant to
18   paragraphs 75 through 87 and 96 through 103 of their Complaint (Dkt. 1), which
19   respectively describe the efforts of Plaintiffs D.H. and John Doe to seek treatment for their
20   gender dysphoria. Plaintiffs sought such treatment believing that AHCCCS would cover
21   healthcare services and treatments in accordance with its legal obligations under federal
22   law, including coverage for the medically necessary surgical care they needed. Plaintiffs
23   only later learned that the Challenged Exclusion completely bars the possibility of their
24   obtaining coverage for male chest reconstruction surgery regardless of whether that surgery
25   was medically necessary. Plaintiffs otherwise stand on their objections.
26
27
28

          PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 9 of 39



 1   INTERROGATORY NO. 5:
 2          Please describe all efforts made by the National Center for Lesbian Rights and/or
 3   National Health Law Program to obtain a legislative or administrative change to the
 4   Challenged Exception before initiating the current Lawsuit.
 5   RESPONSE TO INTERROGATORY NO. 5:
 6          Plaintiffs object to this Interrogatory because it seeks information that is neither
 7   relevant to any party’s claim or defense nor proportional to the needs of this Lawsuit. As an
 8   initial matter, neither the National Center for Lesbian Rights (“NLCR”) nor the National
 9   Health Law Program (“NHeLP”) is a party to the Lawsuit. See Dkt. 1; see also Fed. R. Civ.
10   P. 33(a) (allowing a party to serve interrogatories “on any other party”); id. 33(b)(1)(A)
11   (directing that interrogatories be answered “by the party to whom they are directed”).
12   Additionally, Plaintiffs are aware of no substantive or procedural rule that requires them or
13   their counsel to seek “to obtain a legislative or administrative change to” an enforced
14   government policy before challenging the legality of that policy (i.e., the Challenged
15   Exclusion) under federal law or the Constitution. Accordingly, the information sought by
16   this Interrogatory is irrelevant to the Lawsuit. Plaintiffs also object to this Interrogatory
17   because the phrase “all efforts … to obtain a legislative or administrative change to the
18   Challenged Exception [sic]” is vague, ambiguous, and capable of multiple interpretations.
19          Plaintiffs stand on their objections.
20   INTERROGATORY NO. 6:
21          Please describe all efforts made by the National Center for Lesbian Rights and/or
22   National Health Law Program to obtain a legislative or administrative change to the
23   Medicaid Act as it pertains to gender reassignment surgeries before initiating the current
24   Lawsuit.
25   RESPONSE TO INTERROGATORY NO. 6:
26          Plaintiffs object to this Interrogatory because it seeks information that is neither
27   relevant to any party’s claim or defense nor proportional to the needs of this Lawsuit. As an
28   initial matter, neither NCLR nor NHeLP is a party to the Lawsuit. See Dkt. 1; see also Fed.

          PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 10 of 39



 1   R. Civ. P. 33(a) (allowing a party to serve interrogatories “on any other party”); id.
 2   33(b)(1)(A) (directing that interrogatories be answered “by the party to whom they are
 3   directed”). Additionally, Plaintiffs’ do not seek “to obtain a legislative or administrative
 4   change to the Medicaid Act as it pertains to gender reassignment surgeries” through their
 5   Medicaid Act claims. Instead, Plaintiffs seek a declaration that the Challenged Exclusion
 6   violates the Medicaid Act. Accordingly, the information sought by this Interrogatory is
 7   irrelevant to the Lawsuit. Plaintiffs also object to this Interrogatory because the phrase “all
 8   efforts … to obtain a legislative or administrative change to the Medicaid Act as it pertains
 9   to gender reassignment surgeries” is vague, ambiguous, and capable of multiple
10   interpretations.
11          Plaintiffs stand on their objections.
12   INTERROGATORY NO. 7:
13          If You provided anything other than an unqualified denial to Requests for Admission
14   15, 16, and 17, please, 1) provide the basis for Your denial; 2) identify the individual(s)
15   who applied for an exception or appealed a determination; and 3) provide the date of such
16   application or appeal.
17   RESPONSE TO INTERROGATORY NO. 7:
18          Plaintiffs hereby incorporate their objections to Defendant’s Requests for Admission
19   Nos. 15, 16, and 17. Plaintiffs also object to this Interrogatory to the extent that it seeks
20   information protected by (i) the attorney-client privilege, (ii) the work product doctrine,
21   and/or (iii) any other applicable privilege or protection.
22          Subject to and without waiving their objections, Plaintiffs hereby incorporate their
23   response to Interrogatory No. 4.
24          Plaintiffs otherwise stand on their objections.
25
26   Dated: February 24, 2021                          Respectfully submitted,
27
                                                       /s/ Brent P. Ray
28                                                     Brent P. Ray*

          PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 11 of 39



 1                                                  Andrew J. Chinsky*
                                                    KING & SPALDING LLP
 2                                                  353 N. Clark Street, 12th Floor
                                                    Chicago, Illinois 60654
 3                                                  T: +1 312 995 6333
                                                    F: +1 312 995 6330
 4                                                  Email: bray@kslaw.com
                                                           achinsky@kslaw.com
 5
                                                    Daniel C. Barr (Bar No. 010149)
 6                                                  Janet M. Howe (Bar No. 034615)
                                                    PERKINS COIE LLP
 7                                                  2901 N. Central Avenue, Suite 2000
                                                    Phoenix, AZ 85012-2788
 8                                                  T: +1 602 351 8085
                                                    F: +1 602 648 7085
 9                                                  Email: dbarr@perkinscoie.com
                                                           jhowe@perkinscoie.com
10
                                                    Asaf Orr*
11                                                  NATIONAL CENTER FOR LESBIAN
                                                    RIGHTS
12                                                  870 Market Street, Suite 370
                                                    San Francisco, CA 94102
13                                                  T: +1 415 392 6257
                                                    F: +1 415 392 8442
14                                                  Email: aorr@nclrights.org
15                                                  Abigail K. Coursolle*
                                                    Catherine McKee*
16                                                  NATIONAL HEALTH LAW
                                                    PROGRAM
17                                                  3701 Wilshire Boulevard, Suite 750
                                                    Los Angeles, CA 90010
18                                                  T: +1 310 204 6010
                                                    Email: coursolle@healthlaw.org
19                                                         mckee@healthlaw.org
20                                                  Attorneys for Plaintiffs and the Class
21                                                  * Admitted pro hac vice
22
23
24
25
26
27
28

         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 12 of 39



 1                                CERTIFICATE OF SERVICE
 2         I hereby that on February 24, 2021, I caused a copy of the foregoing Plaintiffs’
 3   Responses and Objections to Defendant’s First Set of Interrogatories to be served on the
 4   following counsel via electronic mail:
 5
     Logan T. Johnston
 6
     JOHNSTON LAW OFFICES, P.L.C.
 7   14040 N. Cave Creek Rd., Suite 309
     Phoenix, Arizona 85022
 8   ltjohnston@live.com
 9
     David Barton
10   Kathryn Hackett King
     BURNSBARTON PLC
11
     2201 E. Camelback Road, Suite 360
12   Phoenix, AZ 85016
     david@burnsbarton.com
13   kate@burnsbarton.com
14
     Attorneys for Defendant
15
16
                                                     /s/ Andrew J. Chinsky
17
18
19
20
21
22
23
24
25
26
27
28

          PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES
Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 13 of 39




                     EXHIBIT C
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 14 of 39



 1   Brent P. Ray (Admitted pro hac vice)
     Andrew J. Chinsky (Admitted pro hac vice)
 2   KING & SPALDING LLP
     110 N. Wacker Drive, Suite 3800
 3   Chicago, Illinois 60606
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com

 6   Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
 8   T: +1 602 351 8085
     F: +1 602 648 7085
 9   Email: dbarr@perkinscoie.com
            jhowe@perkinscoie.com
10
11   Counsel for Plaintiffs and the Class
     (Additional Counsel on Signature Page)
12
13
                            UNITED STATES DISTRICT COURT
14
                             FOR THE DISTRICT OF ARIZONA
15
16    D.H., by and through his mother, Janice    )
      Hennessy-Waller; and John Doe, by his      )
17    guardian and next friend, Susan Doe, on    )   No. 4:20-cv-335-SHR
      behalf of themselves and all others        )
18    similarly situated,                        )   PLAINTIFFS’ RESPONSES AND
                                                 )   OBJECTIONS TO
19                        Plaintiffs,            )   DEFENDANT’S FIRST SET OF
                                                 )   REQUESTS FOR PRODUCTION
20             vs.                               )
                                                 )
21    Jami Snyder, Director of the Arizona       )
      Health Care Cost Containment System,       )
22    in her official capacity,                  )
                                                 )
23                        Defendant.             )
                                                 )
24
25
26
27
28



     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 15 of 39



 1           Plaintiffs D.H. and John Doe (“Plaintiffs”), by and through their attorneys and
 2   pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and other applicable
 3   laws, hereby object and respond to Defendant’s Requests for Production.
 4           Plaintiffs submit these objections and responses (each a “Response”) without
 5   conceding the relevancy or materiality of the subject matter of any Request for Production
 6   (each a “Request”). These objections and responses are without Plaintiffs’ right to object to
 7   the relevance, admissibility, or use of any information provided in these responses in any
 8   subsequent proceeding, hearing, or trial. Plaintiffs respond to these Requests based on their
 9   knowledge as of the date below and after a reasonable inquiry. Plaintiffs reserve the right
10   to supplement and amend its Responses. Each Response is offered on behalf of both
11   Plaintiffs D.H. and John Doe, except where specifically noted.
12                                  GENERAL OBJECTIONS
13           1.    Plaintiffs object to each Request to the extent that they seek to impose
14   obligations upon Plaintiffs beyond those permitted by the Federal Rules of Civil Procedure
15   and Local Rules of the U.S. District Court for the District of Arizona.
16           2.    Plaintiffs object to the Requests to the extent that they ask Plaintiffs to
17   produce information which is not in their possession, custody, or control. Specifically, many
18   of these Requests seek documents regarding the treatment of gender dysphoria or legal
19   conclusions. Such Requests are properly the subject of expert discovery or motion practice,
20   not Requests directed to the named Plaintiffs.
21           3.    Plaintiffs object to these Requests as premature expert discovery.          As
22   Defendants well know, the Court has not yet issued a scheduling order on discovery. In the
23   parties’ Rule 26(f) report, Plaintiffs suggested the parties exchange expert disclosures and
24   reports on May 27, 2021. The Court has not yet issued a ruling setting these deadlines. In
25   any event, the majority of these Requests seek expert information, and issuing requests for
26   this information outside the course of expert discovery is not the correct procedural
27   mechanism.
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                  -1-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 16 of 39



 1           4.     Plaintiffs object to the Requests to the extent that they contain words and
 2   phrases that are vague, ambiguous, confusing, overly broad, and/or undefined, and therefore
 3   are difficult or impossible to understand. Where a Request contains such objectionable
 4   words and phrases, Plaintiffs have properly denied that Request.
 5           5.     Plaintiffs object to the Requests to the extent that they are based on facts not
 6   in evidence or facts that are otherwise incorrect.
 7           6.     Plaintiffs incorporate the foregoing General Objections into the Responses
 8   below, regardless of whether a particular Response may repeat a particular General
 9   Objection.
10   REQUEST FOR PRODUCTION NO. 1:
11           Please produce copies of all scientific studies, research, and clinical evidence that
12   identify the long-term health benefits of male chest reconstruction surgery for individuals
13   with gender dysphoria under the age of 21.
14   RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
15           Plaintiffs object to this Request because it asks Plaintiffs to produce information
16   which is not in their possession, custody, or control. This Request is properly the subject
17   of expert discovery, not a Request for Production under Rule 34, as it seeks scientific
18   documents regarding the treatment of gender dysphoria. The Court has not yet issued a
19   scheduling order on discovery. In the parties’ Rule 26(f) report, Plaintiffs suggested the
20   parties exchange expert disclosures and reports on May 27, 2021. The Court has not yet
21   issued an order setting these deadlines. Requests for expert information outside the course
22   of expert discovery is not the correct procedural mechanism.
23   REQUEST FOR PRODUCTION NO. 2:
24           Please produce the complete medical records for Plaintiff John Doe and Plaintiff
25   D.H.
26   RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
27           Plaintiffs will produce their medical records related to the Plaintiffs’ treatment for
28   gender dysphoria to the extent in their possession, custody or control.

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                   -2-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 17 of 39



 1   REQUEST FOR PRODUCTION NO. 3:
 2           Please produce all documents that support the assertion of Dr. Cronyn that El Rio
 3   Health Center is treating more than 40 transgender boys who receive their health insurance
 4   through AHCCCS and need male chest reconstruction surgery. See Cronyn Declaration at
 5   ¶ 10. In producing these documents, please replace any personally identifying information
 6   with AHCCCS member identification numbers that allow the information to be verified
 7   while protecting patient privacy and mark the document “confidential” pursuant to the
 8   protective order in place in this lawsuit.
 9   RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
10           Plaintiffs object to this Request because it asks Plaintiffs to produce information
11   which is not in their possession, custody, or control. This Request is properly the subject
12   of expert or third-party discovery, not a Request for Production under Rule 34 directed to
13   Plaintiffs. This Request seeks information that is clearly—by the terms of the Request
14   itself—in the possession of Dr. Cronyn, not Plaintiffs.
15   REQUEST FOR PRODUCTION NO. 4:
16           Please produce a transcript of the talk “Creating a Primary Care Medical Home for
17   Transgender Youth.” See Cronyn Declaration at ¶ 12.
18   RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
19           Plaintiffs object to this Request because it asks Plaintiffs to produce information
20   which is not in their possession, custody, or control. This Request is properly the subject
21   of expert or third-party discovery, not a Request for Production under Rule 34 directed to
22   Plaintiffs. This Request seeks information that is clearly—by the terms of the Request
23   itself—in the possession of Dr. Cronyn, not Plaintiffs.
24   REQUEST FOR PRODUCTION NO. 5:
25           Please produce all generally accepted scientific guidelines, research, or publications
26   that describe the criteria that should be applied to determine that male chest reconstruction
27   surgery is medically necessary for transgender males under the age of 21 who suffer from
28   gender dysphoria.

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                  -3-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 18 of 39



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
 2           Plaintiffs object to this Request because it asks Plaintiffs to produce information
 3   which is not in their possession, custody, or control. This Request is properly the subject
 4   of expert discovery, not a Request for Production under Rule 34, as it seeks scientific
 5   documents regarding the treatment of gender dysphoria. The Court has not yet issued a
 6   scheduling order on discovery. In the parties’ Rule 26(f) report, Plaintiffs suggested the
 7   parties exchange expert disclosures and reports on May 27, 2021. The Court has not yet
 8   issued an order setting these deadlines. Requests for expert information outside the course
 9   of expert discovery is not the correct procedural mechanism.
10   REQUEST FOR PRODUCTION NO. 6:
11           Please produce any non-privileged communications Plaintiffs and/or their guardians
12   have had with the National Center for Lesbian Rights and/or National Health Law Program.
13   RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
14           Plaintiffs object to this Request because it seeks information that is not relevant to
15   any party’s claim or defense, not remotely likely to lead to the discovery of relevant
16   information, and it is not proportional to the needs of the case. Plaintiffs object to this
17   request because it is overly broad and because it is vague and ambiguous.
18           Subject to and notwithstanding these objections, Plaintiffs respond as follows: After
19   a diligent search and reasonable inquiry, Plaintiffs confirm that no such documents exist.
20   REQUEST FOR PRODUCTION NO. 7:
21           Please produce all documents reflecting the budget the National Center for Lesbian
22   Rights and/or National Health Law Program have set aside to advance its agenda on
23   transgender interests.
24   RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
25           Plaintiffs object to this Request because it asks Plaintiffs to produce information
26   which is not in their possession, custody, or control. Plaintiffs further object to this Request
27   because it seeks information that is not relevant to any party’s claim or defense, not remotely
28   likely to lead to the discovery of relevant information, and it is not proportional to the needs

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                   -4-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 19 of 39



 1   of the case. Plaintiffs also object to this request because it is overly broad and because it is
 2   vague and ambiguous. Plaintiffs object specifically to the phrase “budget… set aside to
 3   advance its agenda on transgender interests” as unintelligible as phrased.
 4   REQUEST FOR PRODUCTION NO. 8:
 5           Please produce any policy statements, letters, or documents by Plaintiffs, their
 6   guardians, the National Center for Lesbian Rights, and/or the National Health Law Program
 7   referencing the goals of this Lawsuit.
 8   RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
 9           Plaintiffs object to this Request because it seeks information that is not relevant to
10   any party’s claim or defense, not remotely likely to lead to the discovery of relevant
11   information, and it is not proportional to the needs of the case. Plaintiffs object to this
12   request because it is overly broad and because it is vague and ambiguous. Plaintiffs object
13   specifically to the phrase “policy statements, letters, or documents… referencing the goals
14   of this Lawsuit” as unintelligible as phrased.
15   REQUEST FOR PRODUCTION NO. 9:
16           Please produce any studies or reports that support your contention that “Transgender
17   people … experience disproportionately high rates of harassment and discrimination in all
18   aspects of their lives” and therefore “would be reluctant join a lawsuit that might publicize
19   their circumstances.” (Motion for Class Certification at p. 4)
20   RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
21           Plaintiffs object to this Request because it asks Plaintiffs to produce information
22   which is not in their possession, custody, or control. This Request is properly the subject
23   of expert discovery, not a Request for Production under Rule 34, as it seeks scientific
24   documents regarding the treatment of gender dysphoria and the experiences of transgender
25   people. The Court has not yet issued a scheduling order on discovery. In the parties’ Rule
26   26(f) report, Plaintiffs suggested the parties exchange expert disclosures and reports on May
27   27, 2021. The Court has not yet issued an order setting these deadlines. Requests for expert
28   information outside the course of expert discovery is not the correct procedural mechanism.

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                   -5-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 20 of 39



 1           Subject to and notwithstanding these objections, Plaintiffs respond as follows:
 2   Plaintiffs have already provided Defendants with documents and information responsive to
 3   this request: Plaintiff John Doe’s Motion to Proceed Under a Pseudonym contains reference
 4   to several studies in support of this contention, see Dkt. 2. Likewise, Plaintiffs’ declarations
 5   in support of their Motion for Preliminary Injunctions, as well as the declarations submitted
 6   by their providers and experts in support of that motion, support this contention, see Dkts.
 7   4, 5, 25-1, 25-2, 32.
 8   REQUEST FOR PRODUCTION NO. 10:
 9           Please produce any documents that you relied upon, referenced, or referred to in
10   preparing your answers to Defendant’s First Set of Requests for Admission, Interrogatories
11   and Requests for Production.
12   RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
13           Plaintiffs object to this Request because it seeks information that is not relevant to
14   any party’s claim or defense, not remotely likely to lead to the discovery of relevant
15   information, and it is not proportional to the needs of the case.
16           Subject to and notwithstanding these objections, Plaintiffs respond as follows: Other
17   than Plaintiffs’ medical records related to the treatment of their gender dysphoria, all
18   documents referenced in Plaintiffs’ answers to Defendant’s First Set of Requests for
19   Admission, Interrogatories and Requests for Production have already been made available
20   to Defendant.
21
22   Dated: February 24, 2021                            Respectfully submitted,
23
                                                         /s/ Brent P. Ray
24                                                       Brent P. Ray*
                                                         Andrew J. Chinsky*
25                                                       KING & SPALDING LLP
                                                         353 N. Clark Street, 12th Floor
26                                                       Chicago, Illinois 60654
                                                         T: +1 312 995 6333
27                                                       F: +1 312 995 6330
                                                         Email: bray@kslaw.com
28                                                              achinsky@kslaw.com

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                   -6-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 21 of 39



 1
                                                       Daniel C. Barr (Bar No. 010149)
 2                                                     Janet M. Howe (Bar No. 034615)
                                                       PERKINS COIE LLP
 3                                                     2901 N. Central Avenue, Suite 2000
                                                       Phoenix, AZ 85012-2788
 4                                                     T: +1 602 351 8085
                                                       F: +1 602 648 7085
 5                                                     Email: dbarr@perkinscoie.com
                                                              jhowe@perkinscoie.com
 6
                                                       Asaf Orr*
 7                                                     NATIONAL CENTER FOR LESBIAN
                                                       RIGHTS
 8                                                     870 Market Street, Suite 370
                                                       San Francisco, CA 94102
 9                                                     T: +1 415 392 6257
                                                       F: +1 415 392 8442
10                                                     Email: aorr@nclrights.org
11                                                     Abigail K. Coursolle*
                                                       Catherine McKee*
12                                                     NATIONAL HEALTH LAW
                                                       PROGRAM
13                                                     3701 Wilshire Boulevard, Suite 750
                                                       Los Angeles, CA 90010
14                                                     T: +1 310 204 6010
                                                       Email: coursolle@healthlaw.org
15                                                            mckee@healthlaw.org
16                                                     Attorneys for Plaintiffs and the Class
17                                                     * Admitted pro hac vice
18
19
20
21
22
23
24
25
26
27
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                 -7-
     38126793.v5
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 22 of 39



 1                                 CERTIFICATE OF SERVICE
 2           I certifies that on February 24, 2021, I caused a copy of the foregoing Plaintiff’s
 3   Responses and Objections to Defendant’s First Set of Requests for Production to be served
 4   by email on all counsel of record.
 5
 6                                                     /s/ Andrew Chinsky
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR PRODUCTION
                                                 -8-
     38126793.v5
Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 23 of 39




                     EXHIBIT D
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 24 of 39



 1   Brent P. Ray (Admitted pro hac vice)
     Andrew J. Chinsky (Admitted pro hac vice)
 2   KING & SPALDING LLP
     110 N. Wacker Drive, Suite 3800
 3   Chicago, Illinois 60606
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com

 6   Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
 8   T: +1 602 351 8085
     F: +1 602 648 7085
 9   Email: dbarr@perkinscoie.com
            jhowe@perkinscoie.com
10
11   Counsel for Plaintiffs and the Class
     (Additional Counsel on Signature Page)
12
13
                                UNITED STATES DISTRICT COURT
14
                                 FOR THE DISTRICT OF ARIZONA
15
16    D.H., by and through his mother, Janice    )
      Hennessy-Waller; and John Doe, by his      )
17    guardian and next friend, Susan Doe, on    )   No. 4:20-cv-335-SHR
      behalf of themselves and all others        )
18    similarly situated,                        )   PLAINTIFFS’ RESPONSES AND
                                                 )   OBJECTIONS TO
19                           Plaintiffs,         )   DEFENDANT’S FIRST SET OF
                                                 )   REQUESTS FOR ADMISSION
20            vs.                                )
                                                 )
21    Jami Snyder, Director of the Arizona       )
      Health Care Cost Containment System,       )
22    in her official capacity,                  )
                                                 )
23                           Defendant.          )
                                                 )
24
25
26
27
28



     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 25 of 39



 1          Plaintiffs D.H. and John Doe (“Plaintiffs”), by and through their attorneys and
 2   pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure and other applicable
 3   laws, hereby object and respond to Defendant’s Requests for Admission.
 4          Plaintiffs submit these objections and responses (each a “Response”) without
 5   conceding the relevancy or materiality of the subject matter of any Request for Admission
 6   (each a “Request”). These objections and responses are without Plaintiffs’ right to object to
 7   the relevance, admissibility, or use of any information provided in these responses in any
 8   subsequent proceeding, hearing, or trial. Plaintiffs respond to these Requests based on their
 9   knowledge as of the date below and after a reasonable inquiry. Plaintiffs reserve the right
10   to supplement and amend their Responses. Each Response is offered on behalf of both
11   Plaintiffs D.H. and John Doe, except where specifically noted.
12                                     GENERAL OBJECTIONS
13          1.      Plaintiffs object to the Requests to the extent that they seek to impose
14   obligations upon Plaintiffs beyond those permitted by the Federal Rules of Civil Procedure
15   and Local Rules of the U.S. District Court for the District of Arizona.
16          2.      Plaintiffs object to the Requests to the extent that Defendant is attempting to
17   use these Requests to obtain discovery from Plaintiffs. “Requests for admissions are not
18   principally discovery devices . . . and they are not to be treated as substitutes for discovery
19   processes to uncover evidence.” Merkley v. Maricopa Cty. Cmty. Coll. Dist., No. 04-2981-
20   PHX-ROS, 2006 WL 8440535, at *5 (D. Ariz. June 29, 2006) (citing Safeco of Am. V.
21   Rawstron, 181 F.R.D. 441, 445 (C.D. Cal. 1998)). Plaintiffs will therefore answer each
22   Request in accordance with its obligations under Rule 36.
23          3.      Plaintiffs object to the Requests to the extent that they ask Plaintiffs to admit
24   or deny information which is not in their possession, custody, or control. Specifically, many
25   of these Requests seek broad admissions regarding treatment of gender dysphoria or ask
26   Plaintiffs to draw legal conclusions. These Requests are properly the subject of expert
27   discovery or motion practice, not Requests directed to Plaintiffs.
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -1-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 26 of 39



 1          4.      Plaintiffs object to the Requests to the extent that they contain words and
 2   phrases that are vague, ambiguous, confusing, overly broad, and/or undefined, and therefore
 3   are difficult or impossible to understand.
 4          5.      Plaintiffs object to the Requests to the extent that they are based on facts not
 5   in evidence or facts that are otherwise incorrect.
 6          6.      Plaintiffs incorporate the foregoing General Objections into the Responses
 7   below, regardless of whether a particular Response may repeat a particular General
 8   Objection.
 9   REQUEST NO. 1:
10          Admit that not all natal females with gender dysphoria will seek male chest
11   reconstruction surgery.
12   RESPONSE TO REQUEST NO. 1:
13          Plaintiffs object to this Request because it seeks information that is neither relevant
14   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
15   object to this Request because it is properly the subject of expert discovery, not a Request
16   for Admission under Rule 36. To the extent that the term “natal females” is intended to refer
17   to individuals who are assigned female at birth, after reasonable inquiry, the information
18   Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to admit or deny this
19   Request; Plaintiffs therefore lack knowledge or information sufficient to admit or deny this
20   Request.
21   REQUEST NO. 2:
22          Admit that male chest reconstruction surgery is not medically necessary for all natal
23   females with gender dysphoria.
24   RESPONSE TO REQUEST NO. 2:
25          Plaintiffs object to this Request because it seeks information that is neither relevant
26   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
27   object to this Request because it is properly the subject of expert discovery, not a Request
28   for Admission under Rule 36. To the extent that the term “natal females” is intended to refer

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -2-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 27 of 39



 1   to individuals who are assigned female at birth, after reasonable inquiry, the information
 2   Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to admit or deny this
 3   Request; Plaintiffs therefore lack knowledge or information sufficient to admit or deny this
 4   Request.
 5   REQUEST NO. 3:
 6          Admit that the determination of whether male chest reconstruction surgery is
 7   medically necessary for a natal female with gender dysphoria is a fact-intensive inquiry that
 8   must take into account the unique circumstances of each individual. (Complaint ¶ 29).
 9   RESPONSE TO REQUEST NO. 3:
10          Plaintiffs object to this Request because it seeks information that is neither relevant
11   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
12   object to this Request because it is properly the subject of expert discovery, not a Request
13   for Admission under Rule 36. Plaintiffs further object to this Request because the words
14   and phrases “fact-intensive inquiry” and “unique circumstances” are vague, ambiguous, and
15   not capable of reasonable comprehension. To the extent that the term “natal females” is
16   intended to refer to individuals who are assigned female at birth, Plaintiffs admit what is
17   stated in paragraph 29 of the Complaint:
18          Gender dysphoria is a serious medical condition recognized by the American
            Psychiatric Association. Am. Psychiatric Ass’n, Diagnostic and Statistical
19          Manual of Mental Disorders (5th ed. 2013) (“DSM-5”). Gender dysphoria
            refers to the distress that can result from the incongruence between a person’s
20          gender identity and their assigned sex. If left untreated, gender dysphoria can
            cause anxiety, depression, and even self-harm or suicidal ideation. Gender
21          dysphoria is often heightened “when physical interventions by means of
            hormones and/or surgery are not available.” Id. at 451. Access to appropriate,
22          individualized medical care can mitigate and often prevent all of those
            symptoms.
23
     Plaintiffs deny the remainder of this Request.
24
     REQUEST NO. 4:
25
            Admit that hormone treatment is one way to alleviate the effects of gender dysphoria.
26
     (Complaint ¶ 29).
27
     RESPONSE TO REQUEST NO. 4:
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -3-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 28 of 39



 1          Plaintiffs adopt their Response to Request No. 3 as and for its Response to this
 2   Request and further note that the phrase “hormone treatment” is vague, ambiguous, and
 3   undefined.
 4   REQUEST NO. 5:
 5          Admit there are no studies that identify the long-term health benefits of male chest
 6   reconstruction surgery for individuals under the age of 21 with gender dysphoria.
 7   RESPONSE TO REQUEST NO. 5:
 8          Plaintiffs object to this Request because it seeks information that is neither relevant
 9   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
10   object to this Request because it is properly the subject of expert discovery, not a Request
11   for Admission under Rule 36. Plaintiffs further object to this Request because the phrase
12   “long-term health benefits” is vague, ambiguous, and not capable of reasonable
13   comprehension. After reasonable inquiry, and considering the unintelligible nature of this
14   Request, the information Plaintiffs know or can readily obtain is insufficient to enable
15   Plaintiffs to admit or deny this Request; Plaintiffs therefore lack knowledge or information
16   sufficient to admit or deny this Request.
17   REQUEST NO. 6:
18          Admit that there are no generally accepted guidelines or tests for medical
19   professionals to apply to determine whether male chest reconstruction surgery is medically
20   necessary for a natal female with gender dysphoria.
21   RESPONSE TO REQUEST NO. 6:
22          Plaintiffs object to this Request because it seeks information that is neither relevant
23   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
24   object to this Request because it is properly the subject of expert discovery, not a Request
25   for Admission under Rule 36. Plaintiffs further object to this Request because the phrase
26   “guidelines or tests” is vague, ambiguous, and not capable of reasonable comprehension.
27   To the extent that the term “natal female” is intended to refer to individuals who are assigned
28   female at birth, after reasonable inquiry, and considering the unintelligible nature of this

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -4-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 29 of 39



 1   Request, the information Plaintiffs know or can readily obtain is insufficient to enable
 2   Plaintiffs to admit or deny this Request; Plaintiffs therefore lack knowledge or information
 3   sufficient to admit or deny this Request.
 4   REQUEST NO. 7:
 5          Admit that childhood gender dysphoria more often than not does not persist into
 6   adulthood.
 7   RESPONSE TO REQUEST NO. 7:
 8          Plaintiffs object to this Request because it seeks information that is neither relevant
 9   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
10   object to this Request because it is properly the subject of expert discovery, not a Request
11   for Admission under Rule 36. After reasonable inquiry, the information Plaintiffs know or
12   can readily obtain is insufficient to enable Plaintiffs to admit or deny this Request; Plaintiffs
13   therefore lack knowledge or information sufficient to admit or deny this Request.
14   REQUEST NO. 8:
15          Admit that adolescent gender dysphoria more often than not does not persist into
16   adulthood.
17   RESPONSE TO REQUEST NO. 8:
18          Plaintiffs object to this Request because it seeks information that is neither relevant
19   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
20   object to this Request because it is properly the subject of expert discovery, not a Request
21   for Admission under Rule 36. After reasonable inquiry, the information Plaintiffs know or
22   can readily obtain is insufficient to enable Plaintiffs to admit or deny this Request; Plaintiffs
23   therefore lack knowledge or information sufficient to admit or deny this Request.
24   REQUEST NO. 9:
25          Admit that some peer-reviewed studies show that childhood gender dysphoria not
26   [sic] does not persist into adulthood in 97% of cases.
27   RESPONSE TO REQUEST NO. 9:
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -5-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 30 of 39



 1          Plaintiffs object to this Request because it seeks information that is neither relevant
 2   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
 3   object to this Request because it is properly the subject of expert discovery, not a Request
 4   for Admission under Rule 36. Plaintiffs further object to this Request because the phrase
 5   “does not persist” is vague, ambiguous, and not capable of reasonable comprehension. After
 6   reasonable inquiry, and considering the unintelligible nature of this Request, the
 7   information Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to admit
 8   or deny this Request; Plaintiffs therefore lack knowledge or information sufficient to admit
 9   or deny this Request.
10   REQUEST NO. 10:
11          Admit that it is a generally accepted medical fact that the brains of individuals under
12   the age of 21 are still developing.
13   RESPONSE TO REQUEST NO. 10:
14          Plaintiffs object to this Request because it seeks information that is neither relevant
15   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
16   object to this Request because it is properly the subject of expert discovery, not a Request
17   for Admission under Rule 36. Plaintiffs further object to this Request because the phrase
18   “still developing” is vague, ambiguous, and not capable of reasonable comprehension. After
19   reasonable inquiry, and considering the unintelligible nature of this Request, the
20   information Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to admit
21   or deny this Request; Plaintiffs therefore lack knowledge or information sufficient to admit
22   or deny this Request.
23   REQUEST NO. 11:
24          Admit that Plaintiff D.H. suffered from “significant psychological distress”
25   including “severe anxiety and suicidal ideation” before D.H. was diagnosed with gender
26   dysphoria. (Complaint ¶¶ 6-7).
27   RESPONSE TO REQUEST NO. 11:
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -6-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 31 of 39



 1          Plaintiffs object to this Request because it seeks information that is neither relevant
 2   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
 3   object to this Request because it is misleading: that a person may experience significant
 4   psychological distress or severe anxiety and suicidal ideation before being formally
 5   diagnosed with gender dysphoria does not mean that these symptoms are not caused by
 6   gender dysphoria—it simply means that no formal diagnosis has occurred.
 7          Plaintiff D.H. further answers that, subject to the foregoing objections, admitted.
 8          Plaintiff John Doe further answers that, after reasonable inquiry, the information
 9   Plaintiff knows or can readily obtain is insufficient to enable Plaintiff to admit or deny this
10   Request; Plaintiff therefore lacks knowledge or information sufficient to admit or deny this
11   Request.
12   REQUEST NO. 12:
13          Admit that no psychiatrist has recommended that Plaintiff D.H. obtain male chest
14   reconstruction surgery. (Complaint ¶ 9).
15   RESPONSE TO REQUEST NO. 12:
16          Plaintiffs object to this Request because it seeks information that is neither relevant
17   to any party’s claim or defense nor proportional to the needs of the case. Specifically, it is
18   not relevant whether a “psychiatrist has recommended” that an individual receive male
19   chest reconstruction surgery. Plaintiffs further object to this Request because
20   “recommended” is vague, ambiguous, and not capable of reasonable comprehension,
21   particularly as used in a medical context.
22          Subject to the foregoing objections, Plaintiff D.H. admits that multiple providers
23   have assessed Plaintiff D.H. and found that Plaintiff D.H. meets the criteria for male chest
24   reconstruction surgery. See, e.g., Decl. of Tamar Reed in Support of Plaintiffs’ Mot. for
25   Prelim. Injunction, ¶ 10 (Dkt. 5-2); Decl. of Andrew Cronyn, M.D., in Support of Plaintiffs’
26   Mot. for Prelim. Injunction, ¶ 23 (Dkt. 5-3). See also Expert Decl. of Loren S. Schechter,
27   M.D., in Support of Plaintiffs’ Mot. for Prelim. Injunction, ¶ 43 (Dkt. 5-5) (noting “D.H.
28   appears to be a good candidate for male chest reconstruction surgery.”).

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -7-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 32 of 39



 1   REQUEST NO. 13:
 2          Admit that Plaintiff John Doe suffered from “depression and suicidal ideation”
 3   before John Doe was diagnosed with gender dysphoria. (Complaint ¶ 10).
 4   RESPONSE TO REQUEST NO. 13:
 5          Plaintiffs object to this Request because it seeks information that is neither relevant
 6   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
 7   object to this Request because it is misleading: that a person may experience depression and
 8   suicidal ideation before being formally diagnosed with gender dysphoria does not mean that
 9   these symptoms are not caused by gender dysphoria—it simply means that no formal
10   diagnosis has occurred.
11          Plaintiff John Doe further answers that, subject to the foregoing objections, admitted.
12          Plaintiff D.H. further answers that, after reasonable inquiry, the information Plaintiff
13   knows or can readily obtain is insufficient to enable Plaintiff to admit or deny this Request;
14   Plaintiff therefore lacks knowledge or information sufficient to admit or deny this Request.
15   REQUEST NO. 14:
16          Admit that irreversible changes to one’s body can negatively affect one’s quality of
17   life. (Complaint ¶ 27).
18   RESPONSE TO REQUEST NO. 14:
19          Plaintiffs object to this request because it is overly broad and because it is vague,
20   ambiguous, and not capable of reasonable comprehension. Plaintiffs further object to this
21   Request because it seeks information that is neither relevant to any party’s claim or defense
22   nor proportional to the needs of the case. Plaintiffs admit what is stated in paragraphs 26-
23   27 of the Complaint:
24          Around the onset of puberty, many transgender youth experience a level of
            psychological distress that significantly interferes with their overall wellbeing
25          and ability to function. For some transgender youth, that distress becomes
            debilitating and can lead to a severe decline in mental health.
26
            That distress stems, in part, from the visible physical changes that accompany
27          puberty. Those physical changes undermine a transgender young person’s
            ability to live in a manner consistent with their gender identity, exacerbating
28          their psychological distress. Even basic daily tasks, such as bathing and

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                   -8-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 33 of 39



 1          getting dressed, can become emotionally paralyzing because those tasks are
            painful reminders of the disconnect between a transgender young person’s
 2          body and their gender identity. In addition, a transgender boy who has begun
            to develop breasts is more likely to be mistaken for female, a probability that
 3          serves as a constant source of anxiety. The psychological distress transgender
            youth experience is further heightened by the reality that some of those
 4          physical changes may be irreversible, permanently constricting their future
            treatment options and negatively affecting their quality of life. Consequently,
 5          timely treatment is critical.
 6   Plaintiffs deny the remainder of this Request.

 7   REQUEST NO. 15:

 8          Admit that Plaintiffs have no evidence that any transgender male under the age of 21

 9   (other than Plaintiff D.H.) has applied for an individual exception to the Challenged

10   Exclusion.

11   RESPONSE TO REQUEST NO. 15:

12          Plaintiffs object to this Request because it seeks information that is neither relevant

13   to any party’s claim or defense nor proportional to the needs of the case. None of Plaintiffs’

14   claims require them to show Plaintiffs or the class have applied for an “individual exception

15   to the Challenged Exclusion.” Plaintiffs further object to the phrase “individual exception”

16   as vague, ambiguous, undefined, and not capable of reasonable comprehension.

17          Plaintiffs also object to this Request because it seeks information which would be in

18   Defendant’s possession, custody, or control. Moreover, Rule 36 is not to be used as a

19   discovery device, and the information sought by this Request is subject to a pending Request

20   for Production from Plaintiffs to Defendant. See Request No. 34, Plaintiffs’ First Request

21   for Production.

22          After reasonable inquiry, and considering the unintelligible nature of this Request,

23   the information Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to

24   admit or deny this Request; Plaintiffs therefore lack knowledge or information sufficient to

25   admit or deny this Request.

26   REQUEST NO. 16:

27
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                  -9-
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 34 of 39



 1          Admit that Plaintiffs have no evidence that any transgender male under the age of 21
 2   enrolled in AHCCCS (other than Plaintiff D.H.) has appealed a determination that male
 3   chest reconstruction surgery is not medically necessary.
 4   RESPONSE TO REQUEST NO. 16:
 5          Plaintiffs adopt their Response to Request No. 15 as their Response to this Request.
 6   REQUEST NO. 17:
 7          Admit that Plaintiffs have no evidence that any transgender male under the age of 21
 8   enrolled in AHCCCS (other than Plaintiff D.H.) has appealed a determination that male
 9   chest reconstruction surgery is not eligible for payment under the Challenged Exclusion.
10   RESPONSE TO REQUEST NO. 17:
11          Plaintiffs adopt their Response to Request No. 15 as and for its Response to this
12   Request.
13   REQUEST NO. 18:
14          Admit that no court of law in the United States has determined that male chest
15   reconstruction surgery is medically necessary to treat gender dysphoria in individuals under
16   the age of 21.
17   RESPONSE TO REQUEST NO. 18:
18          Plaintiffs object to this Request because it seeks information that is neither relevant
19   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
20   object to this Request because it seeks a legal conclusion, which is not properly the subject
21   of a Request for Admission under Rule 36. After reasonable inquiry, the information
22   Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to admit or deny this
23   Request; Plaintiffs therefore lack knowledge or information sufficient to admit or deny this
24   Request.
25   REQUEST NO. 19:
26          Admit that circumstances unique to Plaintiff John Doe and Plaintiff D.H. make male
27   chest reconstruction surgery medically necessary for them.
28   RESPONSE TO REQUEST NO. 19:

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                  - 10 -
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 35 of 39



 1          Plaintiffs object to this Request because it seeks information that is neither relevant
 2   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
 3   object to this Request because it is properly the subject of expert discovery, not a Request
 4   for Admission under Rule 36. Plaintiffs further object to this Request because the phrase
 5   “circumstances unique to Plaintiff John Doe and Plaintiff D.H.” is vague, ambiguous, and
 6   not capable of reasonable comprehension.
 7          Subject to the foregoing objections, denied. Plaintiff D.H.’s and Plaintiff John Doe’s
 8   gender dysphoria and need for surgical treatment are described in paragraph 68-104 of the
 9   Complaint. Gender-confirming medical treatments such as male chest reconstruction
10   surgery, however, are not uniquely appropriate just for Plaintiff D.H. and Plaintiff John
11   Doe. In fact, Dr. Andrew Cronyn, co-leader of transgender health care at El Rio Health
12   Center in Tuscon, Arizona, is personally aware of more than forty patients who are
13   transgender boys who receive their health insurance coverage through AHCCCS and need
14   male chest reconstruction surgery. See Decl. of Dr. Andrew Cronyn, ¶ 10 (Dkt. 5-3).
15   REQUEST NO. 20:
16          Admit that the Challenged Exclusion limits surgical treatment of issues related to the
17   care and treatment of transgender individuals beyond the surgical treatment sought by
18   Plaintiffs.
19   RESPONSE TO REQUEST NO. 20:
20          Plaintiffs object to this Request because it seeks information that is neither relevant
21   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
22   object to this Request because it seeks a legal conclusion, which is not properly the subject
23   of a Request for Admission under Rule 36. Plaintiffs further object to this Request because
24   the phrase “surgical treatment of issues related to the care and treatment of transgender
25   individuals” is vague, ambiguous, and not capable of reasonable comprehension. Plaintiffs
26   also object to this Request because it seeks information which would be in Defendant’s
27   possession, custody, or control. Moreover, Rule 36 is not to be used as a discovery device.
28   After reasonable inquiry, and considering the unintelligible nature of this Request, the

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                 - 11 -
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 36 of 39



 1   information Plaintiffs know or can readily obtain is insufficient to enable Plaintiff to admit
 2   or deny this Request; Plaintiffs therefore lack knowledge or information sufficient to admit
 3   or deny this Request.
 4   REQUEST NO. 21:
 5          Admit that it is Plaintiffs’ position that if the Court grants the relief requested by
 6   Plaintiffs and strikes down the Challenged Exclusion, AHCCCS will have no ability to limit
 7   coverage for any gender reassignment surgery deemed medically necessary by a healthcare
 8   provider.
 9   RESPONSE TO REQUEST NO. 21:
10          Plaintiffs object to this Request because it seeks information that is neither relevant
11   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
12   object to this Request because it contains words and phrases which are vague, ambiguous,
13   undefined, and not capable of reasonable comprehension, including to the extent it asks
14   Plaintiffs to interpret the meaning of “no ability to limit coverage.” Plaintiffs further object
15   to this Request because it seeks a legal conclusion, which is not properly the subject of a
16   Request for Admission under Rule 36. After reasonable inquiry, and considering the
17   unintelligible nature of this Request, the information Plaintiffs know or can readily obtain
18   is insufficient to enable Plaintiff to admit or deny this Request; Plaintiffs therefore lack
19   knowledge or information sufficient to admit or deny this Request.
20   REQUEST NO. 22:
21          Admit that it is Plaintiffs’ position that male chest reconstruction surgery is only a
22   small segment of the reassignment surgeries that could be medically necessary for
23   individuals with gender dysphoria.
24   RESPONSE TO REQUEST NO. 22:
25          Plaintiffs object to this Request because it seeks information that is neither relevant
26   to any party’s claim or defense nor proportional to the needs of the case. Plaintiffs further
27   object to this Request because it contains words and phrases which are vague, ambiguous,
28   undefined, and not capable of reasonable comprehension, including to the extent it asks

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                  - 12 -
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 37 of 39



 1   Plaintiffs to interpret the meaning of “only a small segment of the reassignment surgeries
 2   that could be medically necessary.” Plaintiffs further object to this Request because it
 3   appears to be the subject of expert discovery, which is not properly the subject of a Request
 4   for Admission under Rule 36. After reasonable inquiry, and considering the unintelligible
 5   nature of this Request, the information Plaintiffs know or can readily obtain is insufficient
 6   to enable Plaintiffs to admit or deny this Request; Plaintiffs therefore lack knowledge or
 7   information sufficient to admit or deny this Request.
 8   REQUEST NO. 23:
 9          Admit that AHCCCS is not legally required to provide coverage for any medical
10   treatment that is deemed “experimental.”
11   RESPONSE TO REQUEST NO. 23:
12          Plaintiffs object to this Request because it contains words and phrases which are
13   vague, ambiguous, undefined, and not capable of reasonable comprehension, including to
14   the extent it asks Plaintiffs to interpret the meaning of “not legally required to provide
15   coverage” or “experimental.” Plaintiffs further object to this Request because it seeks a legal
16   conclusion, which is not properly the subject of a Request for Admission under Rule 36.
17   After reasonable inquiry, and considering the unintelligible nature of this Request, the
18   information Plaintiffs know or can readily obtain is insufficient to enable Plaintiffs to admit
19   or deny this Request; Plaintiffs therefore lack knowledge or information sufficient to admit
20   or deny this Request.
21   REQUEST NO. 24:
22          Admit that nothing in the Medicaid Act expressly requires AHCCCS to provide
23   coverage for gender reassignment surgeries.
24   RESPONSE TO REQUEST NO. 24:
25          Denied. The Challenged Exclusion violates Plaintiffs’ civil rights under the Early
26   Periodic Screening, Diagnostic and Treatment requirements of the federal Medicaid Act,
27   42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B), 1396d(r); and the
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                  - 13 -
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 38 of 39



 1   comparability requirement of the Medicaid Act, id. § 1396a(a)(10)(B). See Compl. ¶¶ 41-
 2   58, 115-118.
 3
 4   Dated: February 24, 2021                             Respectfully submitted,
 5
                                                          /s/ Brent P. Ray
 6                                                        Brent P. Ray*
                                                          Andrew J. Chinsky*
 7                                                        KING & SPALDING LLP
                                                          353 N. Clark Street, 12th Floor
 8                                                        Chicago, Illinois 60654
                                                          T: +1 312 995 6333
 9                                                        F: +1 312 995 6330
                                                          Email: bray@kslaw.com
10                                                               achinsky@kslaw.com
11                                                        Daniel C. Barr (Bar No. 010149)
                                                          Janet M. Howe (Bar No. 034615)
12                                                        PERKINS COIE LLP
                                                          2901 N. Central Avenue, Suite 2000
13                                                        Phoenix, AZ 85012-2788
                                                          T: +1 602 351 8085
14                                                        F: +1 602 648 7085
                                                          Email: dbarr@perkinscoie.com
15                                                               jhowe@perkinscoie.com
16                                                        Asaf Orr*
                                                          NATIONAL CENTER FOR LESBIAN
17                                                        RIGHTS
                                                          870 Market Street, Suite 370
18                                                        San Francisco, CA 94102
                                                          T: +1 415 392 6257
19                                                        F: +1 415 392 8442
                                                          Email: aorr@nclrights.org
20
                                                          Abigail K. Coursolle*
21                                                        Catherine McKee*
                                                          NATIONAL HEALTH LAW
22                                                        PROGRAM
                                                          3701 Wilshire Boulevard, Suite 750
23                                                        Los Angeles, CA 90010
                                                          T: +1 310 204 6010
24                                                        Email: coursolle@healthlaw.org
                                                                 mckee@healthlaw.org
25
                                                          Attorneys for Plaintiffs and the Class
26
                                                          * Admitted pro hac vice
27
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                 - 14 -
     WORKAMER\99994\420203\38110292.v8-2/24/21
     Case 4:20-cv-00335-SHR Document 64-1 Filed 03/04/21 Page 39 of 39



 1                                    CERTIFICATE OF SERVICE
 2          I certifies that on February 24, 2021, I caused a copy of the foregoing Plaintiff’s
 3   Responses and Objections to Defendant’s First Set of Interrogatories to be served by email
 4   on all counsel of record.
 5
 6                                                        /s/ Andrew J. Chinsky
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

             PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S REQUESTS FOR ADMISSION
                                                 - 15 -
     WORKAMER\99994\420203\38110292.v8-2/24/21
